Case 1:19-cv-10506-AT Document 17

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

Filed 12/30/19 Page 1of1

 

SYDNEY HYMAN,

ANDREW FABBRI and JESSICA COHEN a/k/a

JESSICA FABBRI,

Defendants.

Case No. 19-cv-10506 (AT)

AFFIDAVIT OF MAILING

 

STATE OF NEW YORK

COUNTY OF WESTCHESTER

Shirley Thornton, being duly sworn, deposes and says: That deponent is not a party to the
action, is over the age of 18 years and resides in Westchester County, New York. On December
30, 2019, I served a copy of the Summons, Complaint, Amended Complaint, and the Notice of
Commencement of Action Subject to Mandatory Electronic Filing, in an envelope bearing the
legend “Personal and Confidential” and not indicating on the outside of the envelope that the
communication is from an attorney, via first class mail by depositing a true copy thereof in a post-
paid wrapper, in an official depository under the care and custody of the United States Postal
Service within the State of New York, on the following defendant at his last known address located

at:

Andrew Fabbri
53 Oxford Landing

Weehawken, NJ 07086 .

Sworn to before me this
30" day of December, 2019

A

O ony \ tl ber
LPs

CINDY MEIDOEA A »

Notary Public, State of New

No.: 01ME4803365

Qualified in Westchester County
Commission Expires: December 31, 2022

CRN, horton

 

Shirley Thorfton
